                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOSEPH R. LORDAN, SB# 265610
                    2   Email: Joseph.Lordan@lewisbrisbois.com
                      ALLISON L. SHRALLOW, SB#272924
                    3   Email: Allison.Shrallow@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendant GOODFELLOW TOP GRADE CONSTRUCTION LLC
                      (erroneously sued as Goodfellow Top Grade)
                    7

                    8 J. DAVID HADDEN, SB# 176148
                      dhadden@fenwick.com
                    9 FENWICK & WEST LLP
                      Silicon Valley Center
                   10 801 California Street
                      Mountain View, CA 94041
                   11 Telephone:     650.988.8500
                      Facsimile:     650.938.5200
                   12
                      MATTHEW B. BECKER, SB# 291865
                   13 mbecker@fenwick.com
                      ERIC B. YOUNG, SB# 318754)
                   14 eyoung@fenwick.com
                      CHIEH TUNG, SB# 318963)
                   15 ctung@fenwick.com
                      FENWICK & WEST LLP
                   16 555 California Street, 12th Floor
                      San Francisco, CA 94104
                   17 Telephone:     415.875.2300
                      Facsimile:     415.281.1350
                   18
                      Attorneys for Plaintiff TRINA HILL
                   19

                   20                                   UNITED STATES DISTRICT COURT

                   21                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                   22

                   23 TRINA HILL,                                         CASE NO. 4:18-cv-01474-HSG

                   24                      Plaintiff,                  STIPULATION AND ORDER
                                                                       CONTINUING HEARING ON
                   25             vs.                                  DEFENDANT’S RULE 50(B)
                                                                       MOTION
                   26 GOODFELLOW TOP GRADE,

                   27                      Defendant.

                   28
LEWIS
BRISBOIS                4848-0704-6060.1                           1                            4:18-cv-01474-HSG
BISGAARD                        STIPULATION AND ORDER CONTINUING HEARING ON DEFENDANT’S RULE 50(B) MOTION
& SMITH LLP
ATTORNEYS AT LAW
                    1                                             STIPULATION

                    2            WHEREAS, the hearing on Defendant’s Rule 50(b) motion was originally scheduled for

                    3 October 31, 2019;

                    4            WHEREAS, the Court continued the hearing date from October 31, 2019 to November 7,
                    5 2019;

                    6
                                 WHEREAS, the Court continued the hearing date again from November 7, 2019 to
                    7
                        December 4, 2019, and Defendant’s counsel has an existing conflict on that date as both of them
                    8
                        will be out of town;
                    9
                                 WHEREAS, counsel for Plaintiff and counsel for Defendant are both available on
                   10
                        December 19, 2019 to attend the hearing on Defendant’s Rule 50(b) motion, if the Court should
                   11
                        have availability on that date to hear the motion;
                   12

                   13            THEREFORE both Plaintiff and Defendant stipulate to and request the Court to continue

                   14 the hearing date on Defendant’s Rule 50(b) Motion to December 19, 2019.

                   15

                   16
                        Dated: November 11, 2019                      FENWICK & WEST LLP
                   17

                   18                                                 By:    /s/ Chieh Tung
                                                                             Chieh Tung
                   19
                                                                             Attorneys for Plaintiff
                   20                                                        Trina Hill

                   21

                   22 Dated:        November 11, 2019                 LEWIS BRISBOIS BSIGAARD & SMITH LLP
                   23
                                                                      By:    /s/ Allison L. Shrallow
                   24                                                        Joseph R. Lordan
                                                                             Allison L. Shrallow
                   25
                                                                             Attorneys for Defendant Goodfellow Top
                   26                                                        Grade Construction LLC
                   27

                   28
LEWIS
BRISBOIS                4848-0704-6060.1                          2                            4:18-cv-01474-HSG
BISGAARD                       STIPULATION AND ORDER CONTINUING HEARING ON DEFENDANT’S RULE 50(B) MOTION
& SMITH LLP
ATTORNEYS AT LAW
                    1                                      ATTORNEY ATTESTATION

                    2            I, Allison L. Shrallow, attest that concurrence in the filing of this document has been
                    3 obtained from any signatories indicated by a “conformed” signature (/s/) within this e-filed

                    4 document. I declare under penalty of perjury under the laws of the United States of America that

                    5 the foregoing is true and correct.

                    6
                        Dated:      November 11, 2019                  LEWIS BRISBOIS BSIGAARD & SMITH LLP
                    7

                    8                                                  By:     /s/ Allison L. Shrallow
                                                                               Joseph R. Lordan
                    9                                                          Allison L. Shrallow
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                4848-0704-6060.1                           3                            4:18-cv-01474-HSG
BISGAARD                        STIPULATION AND ORDER CONTINUING HEARING ON DEFENDANT’S RULE 50(B) MOTION
& SMITH LLP
ATTORNEYS AT LAW
                    1                                           ORDER
                    2     PURSUANT TO STIPULATION, IT IS SO ORDERED. The hearing will be held at 2 p.m.
                        on 12/19/2019.
                    3
                        DATED: 11/12/2019
                    4

                    5

                    6                                           Hon. Haywood S. Gilliam, Jr.
                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                4848-0704-6060.1                          4                            4:18-cv-01474-HSG
BISGAARD                       STIPULATION AND ORDER CONTINUING HEARING ON DEFENDANT’S RULE 50(B) MOTION
& SMITH LLP
ATTORNEYS AT LAW
